Citation Nr: 1205224	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  07-17 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1979, including service in the Republic of Vietnam.  His awards and decorations include the Vietnam Gallantry Cross with one Oak Leaf Cluster.  The Veteran had additional unverified service in the Air Force Reserves from 1981 to 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the benefit sought on appeal.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2009.  A transcript of that hearing is of record.

In January 2010, the Board denied the Veteran's claim of entitlement to a bilateral knee condition and remanded the issue of entitlement to service connection for sleep apnea to the RO via the Appeals Management Center (AMC), in Washington, D.C., directing the RO/AMC to obtain a complete copy of the Veteran's VA treatment records pertaining to his treatment for sleep apnea from the VA outpatient clinic in Pensacola, Florida, and to schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his sleep apnea.  The Board notes that the RO/AMC obtained the Veteran's VA treatment records dated from November 2005 to January 2011 and that the Veteran was afforded an appropriate VA examination in March 2010.  Accordingly, the Board finds that the RO/AMC substantially complied with the January 2010 remand directives and that no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In July 2011, the Veteran submitted additional relevant evidence in support of his claim without a waiver of initial RO review.  However, in light of the Board's favorable disposition of his claim, set forth herein, the Veteran is not prejudiced by the Board's review of this new evidence.  See 38 C.F.R. § 20.1304 (2011).  


FINDING OF FACT

The Veteran's current sleep apnea was incurred during his active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred sleep apnea during his active service.  Specifically, he contends that he had trouble sleeping, that he suffered from daytime sleepiness, and that he snored during his service, and that these were initial symptoms of his later diagnosed sleep apnea.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the Veteran's current sleep apnea diagnosis, private medical records reveal that the final impression of a sleep study performed in February 2006 was obstructive sleep apnea.  Additionally, the Veteran was diagnosed with obstructive sleep apnea during his VA respiratory examination in March 2010.  Based on these diagnoses, the Board finds that the first required element to establish service connection has been met.  See Shedden/Caluza, supra.

With respect to the Veteran's in-service incurrence of sleep apnea, the Board notes that all efforts made by the RO and the AMC to locate his service treatment records (STRs) from his active service were unsuccessful.  A Formal Finding on the Unavailability of Service Records, detailing the attempts made to locate the Veteran's STRs, was issued in May 2006.  

In a case such as this where it appears that a Veteran's service treatment records are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out; however, that the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the Veteran's claim.

Additionally, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

While the Veteran's STRs from his active service are absent from the record, the Board observes that STRs from the Veteran's reserve service, including physical examinations dated in December 1984 and February 1993, are found in the record, and notably, are devoid of any indication that the Veteran suffered from or was diagnosed with sleep apnea during his reserve service.  

The Veteran has contended, nonetheless, that he has suffered from symptoms of sleep apnea since the time of his active service.  At his May 2009 personal hearing, he alleged that during his service as a pilot in Vietnam, he would have trouble sleeping at night and that he would frequently wake up during the night.  He contended that he would frequently fall asleep during the daytime, including while sitting at a table, at times when eating, and even sometimes in the cockpit.  He additionally contended that his fellow servicemen frequently complained about him being a very loud snorer.  He contended that he did not report having trouble sleeping during his active service out of fear that he would be grounded and no longer permitted to fly.  In his June 2006 Notice of Disagreement, he reiterated that it was necessary for him to ignore his health conditions in order to be able to fly.  The Veteran has additionally contended that he was first diagnosed with sleep apnea in 1995, near the time of completion of his reserve service.  In a July 2011 statement, he contended that he frequently told the company doctor that he had trouble sleeping and that he was prescribed with medication during his reserve service.  No records have been associated with the claims file to support this contention.

In support of his claim, the Veteran submitted a statement from V. M. F., D.M.D, an Air Force dental officer who reported being an active team provider in the treatment of sleep apnea throughout his 28 year career in the Air Force.  Dr. F. reported in his statement that he had known the Veteran for 28 years and that he had had ample time to observe the Veteran while he was sleeping.  He reported that the Veteran was a very loud snorer, so loud that one cannot sleep in the same room with him and that he appeared to seldom, if ever, have deep sleep.  Dr. F. also reported that he had observed the Veteran cease to inspire while sleeping, in spite of obvious effort.  He additionally reported that the Veteran would sometimes fall asleep during conversations, and that he complained of headaches and general malaise.  Dr. F. contended that he had advised the Veteran over many years that he likely suffered from sleep apnea and that he should be tested.  Finally, he contended that the Veteran resisted seeking treatment for sleep apnea because it would lead to an immediate medical board and loss of his flight privileges as an aviator.

The record additionally contains a statement from J. E. P., a fellow service member and friend of the Veteran.  Mr. P. indicated in the statement that he had known the Veteran for 20 years.  He reported that shortly after they met, the Veteran would report to him that he had problems falling asleep, staying asleep, and that at times, he needed a daytime nap.  He reported that as a Federal Aviation Administration Designated Examiner, he did not know the cause of the Veteran's symptoms.  He additionally indicated that he had stayed in the Veteran's home many times over the past 20 years and that the Veteran's sleep was marked by very loud snoring, hacking breath, then short periods of quiet, all in a continuous cycle.  He reported that in his lay opinion, the Veteran had had sleep apnea since before the time they met in 1987.

Post service medical evidence of record includes the result of the aforementioned February 2006 sleep study, and the results of sleep studies performed in June 2011 and July 2011, all confirming the Veteran's sleep apnea diagnosis.  Treatment for his sleep apnea included the use of a continuous positive airway pressure (CPAP) machine.  

At his aforementioned March 2010 VA examination, the Veteran reported that he believed the onset of his sleep apnea was about five years after he joined the Air Force, in the early 1970s.  He indicated that his wife reported that he started snoring about that time.  After diagnosing the Veteran with obstructive sleep apnea, the examiner provided the opinion that his sleep apnea was not caused by or related to his service.  The examiner indicated that the predominant etiology of obstructive sleep apnea was a developmentally narrow oropharyngeal airway, often with superimposed natural aging (floppy tissues), and weight gain (fatty tissues) obstructing the airway, suggesting that the Veteran's weight gain over the years combined with his aging was the cause of his sleep apnea.  The examiner explained that it is not possible to state the precise time that these factors came together to cause the Veteran's obstructive sleep apnea, but that it had to have been prior to his February 2006 sleep study and sometime after his last physical examination in February 1993.  The examiner further explained that most individuals that snore do not have sleep apnea, but that most individual with sleep apnea do snore; and that while the Veteran does snore, snoring only accounted for 3.5 minutes of his sleep time during his February 2006 sleep study, indicating that the Veteran's snoring is not intimately related to his sleep apnea.

Based on all of the evidence of record, the Board finds that the evidence is in equipoise as to whether or not the Veteran incurred sleep apnea during his active service, in which case the Veteran prevails.  See 38 U.S.C.A. § 5107 (West 2002).  While the March 2010 VA examiner provided the opinion that the Veteran's sleep apnea was not incurred during his service, the examiner's opinion appears to only constitute conjecture as to how the Veteran's sleep apnea developed.  The examiner did not provide any clear reasoning as to why the Veteran could not have incurred sleep apnea during his service, or why his reported symptoms, other than snoring, were not indicative of a prior sleep apnea problem.  The examiner merely reported that because the Veteran had aged and gained weight over the years, that he must have incurred sleep apnea sometime after service.  

On the other hand, the Veteran has presented credible and competent testimony indicating that he suffered from symptoms associated with sleep apnea during his active service.  Moreover, he has supported his testimony with statements from fellow service members, one of which is a medical professional, indicating their belief that the Veteran incurred sleep apnea during his active service.  In that regard, the Board acknowledges that the symptoms associated with sleep apnea lend themselves to observation of a lay witness, and, in this case, are supported by a subsequent diagnosis of sleep apnea made by medical professionals.  Cumulatively, these lay observations provide competent and sufficient evidence to establish an etiology linked to service.  See Davidson; Jandreau, supra.  Furthermore, while Dr. F.'s observations were made as a friend, the Board observes that as a medical professional having experience with sleep apnea, Dr. F. was in a suitable position to provide a professional opinion regarding the Veteran's onset of sleep apnea, as he indicated that he had observed the Veteran's symptoms over a period of many years, beginning during the Veteran's active service, and that his symptoms were consistent with a sleep apnea diagnosis.

In making this determination, the Board notes that it is charged with the duty to assess the credibility and weight given to evidence when adjudicating a claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that the Board has the responsibility to do so.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In this regard, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Accordingly, based on the foregoing reasoning, the Board affords little probative value to the opinion of the March 2010 VA examiner and finds that the Veteran's competent and credible statements, together with the statements of his fellow service members, one of which is a competent medical professional, are more probative as to the etiology of the Veteran's sleep apnea.

Finally, as the competent and credible evidence of record has established that the Veteran has continually suffered from symptoms found to be associated with sleep apnea since the time of his active service, the Board finds that the Veteran has established a continuity of sleep apnea symptomatology since the incurrence of sleep apnea during his active service.  See Savage, 10 Vet. App. at 495-96.  

Accordingly, the Board finds that all required elements to establish service connection for sleep apnea have been met.  The Veteran has presented credible and competent evidence, that is at least in equipoise with a contrasting March 2010 VA medical examination, to show that he suffered from symptoms of sleep apnea during his active service and that he continually suffered from such symptoms until the time of his current sleep apnea diagnosis.  The Veteran's contention that he suffered from symptoms of sleep apnea during and since his active service are supported by a statement from the Veteran's friend and fellow service member, Dr. F.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2011).  Therefore, the Veteran's claim for service connection for sleep apnea is granted.

As a result of its decision to grant entitlement to service connection for sleep apnea, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), cannot be considered prejudicial to the Veteran.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


